DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claims 1-20 are given a priority date of 28 September 2011 based on priority to nonprovisional application 13/247,664. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the exact language of the original claims should be imported into the specification to provide proper antecedent basis for the claimed subject matter, without the addition of new matter. At least the following limitations do not find proper antecedent basis in the specification: “a sidewall” (claim 1 / ll. 5); “a first hook portion extending from the body portion in a first direction; and a second hook portion extending from the first hook portion in a second direction different from the first direction” (claim 1 / ll. 7-9, emphasis added); “an L-shaped portion defined by the first hook portion and the second hook portion, such that the first hook portion and the second hook portion form approximately a 90 degree angle” (claim 2); “the first hook portion is thicker than the second hook portion” (claim 3); “a movable clamp member having a first end and a second end opposite the first end” (claim 5, emphasis added); “the first end of the movable clamp member is rotatably coupled to the first hook portion, such that the distance between the second hook portion and the second end of the movable clamp member may be adjusted by rotating the movable clamp member” (claim 6, emphasis added); “an inside surface of the movable clamp member” (claim 7); “an inside surface of the second hook portion” (claim 7); “a sidewall” (claim 9 / ll. 5); “at least one wedging member movable relative to the sidewall and including an external wedging member surface configured to engage bone, the wedging member including a channel elongated in a direction of movement of the wedging member; and a retention pin coupled to the sidewall and received in the channel such that the retention pin limits the maximum expansion of the at least one wedging member” (claim 9 / ll. 4-8, emphasis added; see specification ¶161); “the first wing at least partially encircles the body portion” (claim 9 / ll. 9-10, emphasis added); “the second wing at least partially encircles the body portion” (claim 9 / ll. 11-12, emphasis added); “at least one bend” (claim 9 / ll. 14-15); “a first end coupled to the body portion and a second end” (claim 10, emphasis added); “a movable clamp member coupled to the hook portion, wherein the movable clamp member includes a first end and a second end opposite the first end” (claim 13, emphasis added); “the first end of the movable clamp member is rotatably coupled to the hook portion, such that the distance between the second end of the hook portion and the second end of the movable clamp member may be adjusted by rotating the movable clamp member” (claim 14, emphasis added); “an inside surface of the movable clamp member” (claim 15); “an inside surface of the hook portion” (claim 15); “a sidewall” (claim 17 / ll. 5); “at least one wedging member movable relative to the sidewall and including an external wedging member surface configured to engage bone, the wedging member including a channel elongated in a direction of movement of the wedging member; and a retention pin coupled to the sidewall and received in the channel such that the retention pin limits the maximum expansion of the at least one wedging member” (claim 17 / ll. 6-10, emphasis added; see specification ¶161); “movable clamp member” (claim 20). 


The disclosure is objected to because of the following informalities: 
In paragraph 1, line 1, of the originally filed specification, the issue number (U.S. Patent Number 10,856,914) associated with U.S. Application No. 16/181,041 should be included. 
Appropriate correction is required.


Claim Objections
Claims 1-20 are objected to because of the following informalities: improper antecedence.  Appropriate correction is required. The following amendments are suggested: 
“[[the]] a distance” (claim 1 / ll. 11)
“[[the]] a distance” (claim 6 / ll. 2)
“a sidewall extending from a first end to a second end of the body portion” (claim 9 / ll. 3)
“[[the]] maximum expansion” (claim 9 / ll. 8)
“[[the]] a distance” (claim 9 / ll. 12)
“the first end of the hook portion” (claim 10 / ll. 2)
“with one of the at least one wedging member” (claim 12 / ll. 1-2)
“the first end of the movable clamp member” (claim 13 / ll. 3)
“[[the]] a distance” (claim 14 / ll. 2)
“[[the]] maximum expansion” (claim 17 / ll. 10)
“[[the]] a distance” (claim 18 / ll. 1)
“a movable clamp member” (claim 20 / ll. 1-2)



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,117,682 to Wolters et al. (hereinafter, “Wolters ‘682”) in view of U.S. Patent Application Publication No. US 2008/0312741 to Lee et al. (hereinafter, “Lee”) and U.S. Patent No. 6,126,660 to Dietz. 
Although Wolters ‘682 does not recite a bull nose portion included in the second end of the body portion, Lee teaches an implant (200), in the same field of endeavor of spinal devices, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); and a second end (end at 230 including portion to the left of 440 in FIG. 1) including a bull nose (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100). Accordingly, at the time of invention, it would have been obvious to a person of ordinary skill in the art to provide the second end in Wolters ‘682 with a bull nose portion to assist in insertion in a minimally traumatic way. 
Although Wolters ‘682 recites “a retention pin extending through the sidewall” (claim 9 / ll. 15) but does not recite “a retention pin coupled to the sidewall” (instant application, claim 17 / ll. 9), Dietz teaches an adjustable implant with members movable relative to each other and a limiting means for limiting maximum expansion, in the same field of endeavor of spinal devices, one member (15) including a channel (70) elongated in a direction of movement of the member; and a retention pin (75) coupled to the other member (30) and slidingly received in the channel such that the retention pin limits the maximum expansion of the member (col. 7 / ll. 1-10), shown in Figs. 2, 7, 8, and 12. Accordingly, at the time of invention, it would have been obvious to a person of ordinary skill in the art to couple the retention pin to the sidewall so that the retention pin is fixed to the sidewall and would not unintentionally fall out during movement of the wedging member and sliding of the retention pin in the channel. 
Other differences between the claims do not make the claims patentably distinct from each other because the differences between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. For example, Wolters ‘682 recites “a first wing fixed relative to the first end of the body portion” (claim 9 / ll. 20-21) while the instant application recites “a first wing coupled to the first end of the body portion” (claim 17 / ll. 11). Wolters ‘682 also recites “the channel extending from a first closed end defined in a side wedging member surface to a second open end defined in the external wedging member surface” (claim 9 / ll. 11-14). Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,856,914 to Wolters et al. (hereinafter, “Wolters ‘914”) in view of U.S. Patent Application Publication No. US 2008/0312741 to Lee et al. (hereinafter, “Lee”). 
Although Wolters ‘914 does not recite a bull nose portion included in the second end of the body portion, Lee teaches an implant (200), in the same field of endeavor of spinal devices, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); and a second end (end at 230 including portion to the left of 440 in FIG. 1) including a bull nose (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100). Accordingly, at the time of invention, it would have been obvious to a person of ordinary skill in the art to provide the second end in Wolters ‘914 with a bull nose portion to assist in insertion in a minimally traumatic way. 
Although Wolters ‘914 recites “a first wing coupled to the body portion; and a second wing coupled to the body portion” (claim 1 / ll. 13-14) and “the distance between the first wing and the second wing is adjustable” (claim 2 / ll. 3-4), but does not recite “a first wing coupled to the first end of the body portion; a second wing adjustably coupled to the body portion” (instant application, claim 17 / ll. 11-12), Lee teaches a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1; a second wing (2000) adjustably coupled to the body portion (¶101), shown in FIGs. 17-18, wherein the distance between the first wing and the second wing is adjustable by a user to securely clamp the spinous process between the wings. Accordingly, at the time of invention, it would have been obvious to a person of ordinary skill in the art to couple the first wing to the first end of the body portion and to adjustably couple the second wing to the body portion, in order to dispose the wings on opposite ends of the body portion and to allow the distance between them to be adjustable to securely clamp the spinous process between the wings. 
Other differences between the claims do not make the claims patentably distinct from each other because the differences between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. For example, Wolters ‘914 recites “the channel extends from a first closed end to a second open end, and wherein the retention pin engages the first closed end to limit the maximum expansion of the at least one wedging member” (claim 1 / ll. 18-21). Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,856,914 to Wolters et al. (hereinafter, “Wolters ‘914”) in view of U.S. Patent Application Publication No. US 2008/0312741 to Lee et al. (hereinafter, “Lee”). 
Although Wolters ‘914 does not recite a bull nose portion included in the second end of the body portion, Lee teaches an implant (200), in the same field of endeavor of spinal devices, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); and a second end (end at 230 including portion to the left of 440 in FIG. 1) including a bull nose (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100). Accordingly, at the time of invention, it would have been obvious to a person of ordinary skill in the art to provide the second end in Wolters ‘914 with a bull nose portion to assist in insertion in a minimally traumatic way. 
Although Wolters ‘914 recites “a second wing coupled to the body portion such that the distance between the first wing and the second wing is adjustable” (claim 9 / ll. 15-17), but does not recite “a second wing adjustably coupled to the body portion” (instant application, claim 17 / ll. 12), Lee teaches a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1; a second wing (2000) adjustably coupled to the body portion (¶101), shown in FIGs. 17-18, wherein the distance between the first wing and the second wing is adjustable by a user to securely clamp the spinous process between the wings. Accordingly, at the time of invention, it would have been obvious to a person of ordinary skill in the art to couple the first wing to the first end of the body portion and to adjustably couple the second wing to the body portion, in order to dispose the wings on opposite ends of the body portion and to allow the distance between them to be adjustable to securely clamp the spinous process between the wings. 
Other differences between the claims do not make the claims patentably distinct from each other because the differences between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. For example, Wolters ‘914 recites “the channel extends from a first closed end to a second open end, and wherein the retention pin engages the first closed end to limit the maximum expansion of the at least one wedging member” (claim 9 / ll. 21-24). Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the hook portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Amendment is suggested to change the dependency of claim 20 to depend from claim 19, or to amend claim 20 to correctly include a first recitation of a hook portion coupled to the body portion. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2008/0312741 to Lee et al. (hereinafter, “Lee”), in view of U.S. Patent Application Publication No. US 2009/0018662 to Pasquet et al. (hereinafter, “Pasquet”). 
As to claim 1, Lee discloses an adjustable implant (200), shown in FIGs. 1, 2, 8, 11, and 17, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); a second end (end at 230 including portion to the left of 440 in FIG. 1) including a bull nose (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100); and a sidewall (440, 460) extending from the first end to the second end (¶86), shown in FIGs. 1, 2, and 6-8; a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1; and a second wing (2000) coupled to the body portion such that the distance between the first wing and the second wing is adjustable by a user (¶101), shown in FIGs. 17-18, wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶103), shown in FIG. 18. 
As to claim 1, Lee is silent as to a hook coupled to the body portion, the hook including a first hook portion extending from the body portion in a first direction; and a second hook portion extending from the first hook portion in a second direction different from the first direction. As to claim 2, Lee is silent as to wherein the hook includes an L-shaped portion defined by the first hook portion and the second hook portion, such that the first hook portion and the second hook portion form approximately a 90 degree angle. As to claim 3, Lee is silent as to wherein the first hook portion is thicker than the second hook portion. As to claim 4, Lee is silent as to wherein the hook is integrally formed with the body portion. 
As to claim 1, Pasquet teaches an adjustable implant, shown in FIG. 9, in the same field of endeavor of intervertebral implants, comprising a body portion (20) (¶59); a hook (21) coupled to the body portion (¶35, 48-49, 66), shown in FIG. 9 and in greater detail in another embodiment in FIGs. 3 and 5 (¶35; same body portion 20 for both embodiments), the hook including a first hook portion (thicker portion of 21 connected to the rest of body portion 20 and projecting from posterior face 28 of body portion 20) extending from the body portion in a first direction (posterior direction, to the right in FIG. 5); and a second hook portion (thinner portion of 21 including free end of 21) extending from the first hook portion in a second direction (superior direction, upward in FIG. 5) different from the first direction (¶48); a first wing (superior projection on one side of groove 30), shown for exemplary purposes in the embodiment of FIG. 3; and a second wing (superior projection on other side of groove 30), wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶38), shown in FIG. 9. 
As to claim 2, Pasquet teaches the adjustable implant of claim 1, wherein the hook includes an L-shaped portion defined by the first hook portion and the second hook portion, shown for exemplary purposes in the embodiment of FIG. 5, such that the first hook portion and the second hook portion form approximately a 90 degree angle. 
As to claim 3, Pasquet teaches the adjustable implant of claim 2, wherein the first hook portion is thicker than the second hook portion, shown for exemplary purposes in the embodiment of FIG. 5. 
As to claim 4, Pasquet teaches the adjustable implant of claim 3, wherein the hook is integrally formed with the body portion (¶48). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide Lee’s implant with a hook coupled to the body portion, as taught by Pasquet (Pasquet, hook 21) to provide a coupling on the body portion (Lee, 210) for attaching a flexible tie (Pasquet, 50) for the purpose of exerting return forces on the body portion directed toward the vertebra to prevent the body portion from escaping out from the intervertebral space (Pasquet, ¶51, 66), therefore providing greater securement of the implant when implanted in the intervertebral space. Modifying Lee to include such a hook (Pasquet, 21) would include coupling the hook to a posterior sidewall (Lee, 440) of the body portion, the first hook portion connected to and projecting from the posterior sidewall in a posterior direction, and the second hook portion extending from the first hook portion in a superior direction, forming an L-shape in order to retain the flexible tie therein (Pasquet, ¶48). The flexible tie would then be provided with Lee’s implant to be attached to the vertebra and retained under tension in the hook, to exert downward and anterior directed forces on the body portion to keep it in place. Pasquet teaches that the hook accommodates the flexible tie to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space (Pasquet, ¶51, FIG. 9), and because Lee contemplates implantation of the implant in the L5-S1 intervertebral space (Lee, ¶103), providing the hook as taught by Pasquet would allow Lee’s device to accommodate the flexible tie to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space to prevent the body portion from escaping out from the intervertebral space. 

Claims 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of U.S. Patent No. 6,126,660 to Dietz, and Pasquet. 
As to claim 9, Lee discloses an adjustable implant (200), shown in FIGs. 1, 2, 8, 11, and 17, comprising a body portion (210) including a sidewall (440, 460) extending from a first end (end at 220 including portion to the right of 440 in FIG. 1) to a second end (end at 230 including portion to the left of 440 in FIG. 1) (¶80, 86); at least one wedging member (700, 900) movable relative to the sidewall and including an external wedging member surface (740, 940) configured to engage bone (¶74-78, 94), shown in FIGs. 1, 6-8, 15, and 18; a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1, wherein the first wing at least partially encircles the body portion, shown in FIG. 3; and a second wing (2000) adjustably coupled to the body portion, wherein the second wing at least partially encircles the body portion, shown in FIG. 18, such that the distance between the first wing and the second wing is adjustable by a user (¶101), shown in FIGs. 17-18. 
As to claim 9, Lee is silent as to the wedging member including a channel elongated in a direction of movement of the wedging member; and a retention pin coupled to the sidewall and received in the channel such that the retention pin limits the maximum expansion of the at least one wedging member. 
As to claim 9, Dietz teaches an adjustable implant with members movable relative to each other and a limiting means for limiting maximum expansion, in the same field of endeavor of spinal devices, one member (15) including a channel (70) elongated in a direction of movement of the member; and a retention pin (75) coupled to the other member (30) and slidingly received in the channel such that the retention pin limits the maximum expansion of the member (col. 7 / ll. 1-10), shown in Figs. 2, 7, 8, and 12. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include in Lee a means for limiting the expansion of the wedging member which may also guide the translation, by including a channel and a retention pin received in the channel, as taught by Dietz, in each wedging member (Lee, 700, 900) and adjacent sidewall (Lee, 440, 460) as disclosed in Lee, since Lee contemplates that a limit on maximum expansion is desirable (Lee, ¶92) and the pin/channel connection would provide added security to the adjustable relationship between the wedging member and sidewall. The pin captured by the channel would prevent the wedging members from disconnecting completely from the body portion and sidewall and would prevent twisting or torqueing of the wedging member during movement. A channel may be included in the arms (Lee, 800, 1000) of each of Lee’s wedging members, elongated in a direction of movement of the wedging member (Lee, Figs. 6-8 and 18, i.e. superiorly-inferiorly), with a pin extending inward from each sidewall (Lee, 440, 460) and slidingly received in the respective channel of the adjacent wedging member such that the retention pin limits the maximum expansion of the wedging member, since the sidewall is of a relatively lesser height such that the placement of the expansion-limiting channel on the wedging member arms would allow for greater expansion (as desired by Lee) than if the channel were placed on the sidewall, and since the mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. moving Dietz’s channel to the inner one of the two relatively moving members with the pin correspondingly extending inwardly).
As to claim 9, Lee is silent as to a hook portion coupled to the body portion, wherein the hook portion includes at least one bend. As to claim 10, Lee is silent as to wherein the hook portion includes a first end coupled to the body portion and a second end opposite the first end. As to claim 11, Lee is silent as to wherein the first end of the hook portion is selectively coupled to the body portion. As to claim 13, Lee is silent as to further comprising a movable clamp member coupled to the hook portion, wherein the movable clamp member includes a first end and a second end opposite the first end. 
As to claim 9, Pasquet teaches an adjustable implant, shown in FIG. 9, in the same field of endeavor of intervertebral implants, comprising a body portion (20) (¶59); a first wing (superior projection on one side of groove 30), shown for exemplary purposes in the embodiment of FIG. 3 (¶35; same body portion 20 for both embodiments); and a second wing (superior projection on other side of groove 30) (¶38), shown in FIG. 9; and a hook portion (flexible tie 50) coupled to the body portion (¶48, 51, 59-60) (under broadest reasonable interpretation, a hook is commonly understood to mean a piece of material, curved or bent back at an angle, for catching hold of something – the hook portion 50 in this case has a curve or bend at its superior end for catching hold of hook 21), shown in FIG. 9, wherein the hook portion includes at least one bend (at superior end of 50), shown in FIG. 9. 
As to claim 10, Pasquet teaches the adjustable implant of claim 9, wherein the hook portion includes a first end (superior end of 50 at bend) coupled to the body portion (via hook 21) and a second end (one free end of 50) opposite the first end, shown in FIG. 9. 
As to claim 11, Pasquet teaches the adjustable implant of claim 10, wherein the first end of the hook portion is selectively coupled to the body portion (the first end of 50 at bend is selectively coupled to the body portion because at one point in the process it is not engaged with the hook 21 and at another point in the process, after other fixation steps of the second ends and at the most suitable time, it is engaged with the hook 21 to complete fixation of the implant to the vertebrae). 
As to claim 13, Pasquet teaches the adjustable implant of claim 10, further comprising a movable clamp member (90) (where a clamp is commonly understood to mean a brace used for holding things together, in this case holding the S1 vertebra to the hook portion 50, and is disclosed as movable relative to the hook portion 50, ¶66) coupled to the hook portion (50) (¶60), shown in FIG. 10, wherein the movable clamp member includes a first end (91) and a second end (93) opposite the first end (¶60), shown in FIG. 10. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide Lee’s implant with a hook portion, as taught by Pasquet (Pasquet, flexible tie 50) to exert return forces on the body portion (Lee, 210) directed toward the vertebra to prevent the body portion from escaping out from the intervertebral space (Pasquet, ¶51, 66), therefore providing greater securement of the implant when implanted in the intervertebral space. Lee would be modified to include a hook (Pasquet, 21) coupled to a posterior sidewall (Lee, 440) of the body portion, connected to and projecting from the posterior sidewall in a posterior and superior direction, to provide an L-shaped connection in which to retain the hook portion (Pasquet, 50, ¶48). The modifications to Lee in view of Dietz and in view of Pasquet would not interfere with each other, since the hook (Pasquet, 21) is coupled to a posterior external surface of a posterior sidewall (Lee, 440), whereas the retention pin (Dietz, 75) extends inward from the respective sidewall (i.e. into an internal space of the implant). The hook portion (Pasquet, 50) would be provided with Lee’s implant to be attached to the vertebra via the movable clamp member (Pasquet, 90) and retained under tension in the hook (Pasquet, 21), to exert downward and anterior directed forces on the body portion to keep it in place. Pasquet teaches that the hook (Pasquet, 21) accommodates the hook portion (Pasquet, 50) to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space (Pasquet, ¶51, FIG. 9), and because Lee contemplates implantation of the implant in the L5-S1 intervertebral space (Lee, ¶103), providing the hook and hook portion as taught by Pasquet would allow Lee’s device to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space to prevent the body portion from escaping out from the intervertebral space. 

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Dietz. 
As to claim 17, Lee discloses an adjustable implant (200), shown in FIGs. 1, 2, 8, 11, and 17, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); a second end (end at 230 including portion to the left of 440 in FIG. 1), including a bull nose portion (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100); a sidewall (440, 460) extending from the first end to the second end (¶86), shown in FIGs. 1, 2, and 6-8; at least one wedging member (700, 900) movable relative to the sidewall and including an external wedging member surface (740, 940) configured to engage bone (¶74-78, 94), shown in FIGs. 1, 6-8, 15, and 18; a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1; a second wing (2000) adjustably coupled to the body portion (¶101), shown in FIGs. 17-18, wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶103), shown in FIG. 18. 
As to claim 18, Lee discloses the adjustable implant of claim 17, wherein the distance between the first wing and the second wing is adjustable by a user (¶101), shown in FIGs. 17-18. 
As to claim 17, Lee is silent as to the wedging member including a channel elongated in a direction of movement of the wedging member; and a retention pin coupled to the sidewall and received in the channel such that the retention pin limits the maximum expansion of the at least one wedging member. 
As to claim 17, Dietz teaches an adjustable implant with members movable relative to each other and a limiting means for limiting maximum expansion, in the same field of endeavor of spinal devices, one member (15) including a channel (70) elongated in a direction of movement of the member; and a retention pin (75) coupled to the other member (30) and slidingly received in the channel such that the retention pin limits the maximum expansion of the member (col. 7 / ll. 1-10), shown in Figs. 2, 7, 8, and 12. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include in Lee a means for limiting the expansion of the wedging member which may also guide the translation, by including a channel and a retention pin received in the channel, as taught by Dietz, in each wedging member (Lee, 700, 900) and adjacent sidewall (Lee, 440, 460) as disclosed in Lee, since Lee contemplates that a limit on maximum expansion is desirable (Lee, ¶92) and the pin/channel connection would provide added security to the adjustable relationship between the wedging member and sidewall. The pin captured by the channel would prevent the wedging members from disconnecting completely from the body portion and sidewall and would prevent twisting or torqueing of the wedging member during movement. A channel may be included in the arms (Lee, 800, 1000) of each of Lee’s wedging members, elongated in a direction of movement of the wedging member (Lee, Figs. 6-8 and 18, i.e. superiorly-inferiorly), with a pin extending inward from each sidewall (Lee, 440, 460) and slidingly received in the respective channel of the adjacent wedging member such that the retention pin limits the maximum expansion of the wedging member, since the sidewall is of a relatively lesser height such that the placement of the expansion-limiting channel on the wedging member arms would allow for greater expansion (as desired by Lee) than if the channel were placed on the sidewall, and since the mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. moving Dietz’s channel to the inner one of the two relatively moving members with the pin correspondingly extending inwardly).


Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Dietz (hereinafter, “Lee/Dietz”), as applied to claims 17 and 18 above, and further in view of Pasquet. 
As to claims 19 and 20, Lee/Dietz disclose the claimed invention except for further comprising a hook portion coupled to the body portion (claim 19); wherein the hook portion includes movable clamp member (claim 20). 
As to claim 17, Pasquet teaches an adjustable implant, shown in FIG. 9, in the same field of endeavor of intervertebral implants, comprising a body portion (20) (¶59); a first wing (superior projection on one side of groove 30), shown for exemplary purposes in the embodiment of FIG. 3 (¶35; same body portion 20 for both embodiments); a second wing (superior projection on other side of groove 30) (¶38), shown in FIG. 9, wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶38), shown in FIG. 9. 
As to claim 19, Pasquet teaches further comprising a hook portion (flexible tie 50) coupled to the body portion (¶48, 51, 59-60) (under broadest reasonable interpretation, a hook is commonly understood to mean a piece of material, curved or bent back at an angle, for catching hold of something – the hook portion 50 in this case has a curve or bend at its superior end for catching hold of hook 21), shown in FIG. 9. 
As to claim 20, Pasquet teaches wherein the hook portion includes movable clamp member (90) (where a clamp is commonly understood to mean a brace used for holding things together, in this case holding the S1 vertebra to the hook portion, and is disclosed as movable relative to the hook portion 50, ¶66), shown in FIG. 10.
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide the implant of Lee/Dietz with a hook portion, as taught by Pasquet (Pasquet, flexible tie 50) to exert return forces on the body portion (Lee, 210) directed toward the vertebra to prevent the body portion from escaping out from the intervertebral space (Pasquet, ¶51, 66), therefore providing greater securement of the implant when implanted in the intervertebral space. Lee would be modified to include a hook (Pasquet, 21) coupled to a posterior surface of a posterior sidewall (Lee, 440) of the body portion, connected to and projecting from the posterior sidewall in a posterior and superior direction, to provide an L-shaped connection in which to retain the hook portion (Pasquet, 50, ¶48). Modification in view of Pasquet to include a hook (Pasquet, 21) coupled to a posterior external surface of a posterior sidewall (Lee, 440) would not interfere with the modification of Lee in view of Dietz, where a retention pin extends inward from the respective sidewall (i.e. into an internal space of the implant). The hook portion (Pasquet, 50) would be provided with the implant of Lee/Dietz to be attached to the vertebra via the movable clamp member (Pasquet, 90) and retained under tension in the hook (Pasquet, 21), to exert downward and anterior directed forces on the body portion to keep it in place. Pasquet teaches that the hook (Pasquet, 21) accommodates the hook portion (Pasquet, 50) to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space (Pasquet, ¶51, FIG. 9), and because Lee contemplates implantation of the implant in the L5-S1 intervertebral space (Lee, ¶103), providing the hook and hook portion as taught by Pasquet would allow Lee’s device to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space to prevent the body portion from escaping out from the intervertebral space. 





Allowable Subject Matter
Claims 5-8, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. 
As to claim 5, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an adjustable implant comprising a body portion with one end including a bull nose, a hook coupled to body portion, the hook including a first hook portion extending from the body portion in a first direction; and a second hook portion extending from the first hook portion in a second direction different from the first direction; a first wing coupled to the first end of the body portion; and a second wing coupled to the body portion such that the distance between the first wing and the second wing is adjustable by a user, wherein the first and second wings include inward facing surfaces configured to be positioned adjacent portions of bone of a patient; wherein the hook further includes a movable clamp member having a first end and a second end opposite the first end; and wherein the hook further includes a movable clamp member having a first end and a second end opposite the first end. Of particular note, although Pasquet (US 2009/0018662) teaches a hook (21) coupled to the body portion, a first hook portion extending from the body portion in a first direction and a second hook portion extending from the first hook portion in a second direction to from an L-shape at approximately a 90 degree angle, the hook does not comprise a movable clamp member. Flexible tie (50) is a separate and discrete part from the hook (21) and must be separate and discrete in order to be separately attached to the vertebrae and hooked under tension to the hook, and it would not have been obvious in view of the cited art to modify the hook of Pasquet to include a movable clamp member. In another interpretation where flexible tie (50 and 90), shown in Pasquet FIG. 10, is interpreted as the hook comprising first (91) and second (93) hook portions (of 90) and a movable clamp member (50), the first hook portion would not be interpreted as extending from the body portion in a first direction, as required by claim 1, since the movable clamp member is the element that extends from the body portion and the first hook portion can be positioned at various positions relative to the body portion. In another interpretation where flexible tie (50 and 90), shown in Pasquet FIG. 10, is interpreted as the hook comprising a first hook portion (superior end of 50 at bend) extending from the body portion (at 21) and a second hook portion (one free end of 50) and a movable clamp member (90), the first and second hook portions do not form an L-shape or approximately 90 degree angle, as required by claim 2, because the not 90 degree angle as shown in FIG. 9 (as well as in other embodiments of Pasquet with a bent flexible tie 50) is necessary to provide both downward and anterior/inward directed force components to prevent the implant from backout, to maintain the flexible tie (50) in the hook (21), and to prevent interference with the body portion where the ends of the flexible tie engage the vertebra. It would not have been obvious in view of the cited art to modify Lee in view of Pasquet to include a movable clamp member with the hook in view of the above deficiencies. 
As to claim 12, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an adjustable implant comprising a body portion including a sidewall, at least one wedging member movable relative to the sidewall and including an external surface configured to engage bone; a first wing coupled to the first end of the body portion; and a second wing adjustably coupled to the body portion, such that the distance between the first wing and the second wing is adjustable by a user; and a hook portion coupled to the body portion, wherein the hook portion includes at least one bend; wherein the hook portion is integrally formed with the wedging member. Of particular note, although Pasquet teaches a hook portion (50, see interpretation above) coupled to the body portion (20) via a hook (21) extending from and integrally formed with the body portion, as applied to Lee, the hook portion (50) is not integrally formed with the wedging member or any part of the body portion, and it would not have been obvious in view of the cited art to modify the hook portion (50) to be integrally formed with the body portion since it must be a separate and discrete part in order to be separately attached to the vertebrae and hooked under tension to the hook (21) on the body portion. In another interpretation (see rejection of claim 1 under 35 USC 103(a)) where the hook portion is hook (21), which is integrally formed with the body portion in Pasquet and, as applied to Lee, is integrally formed with a posterior sidewall (Lee, 440) of the body portion, it would not have been obvious to a person having ordinary skill in the art at the time of invention to place the hook portion (21) on the wedging member and to make the hook portion integral with the wedging member, as opposed to the stationary sidewall, since movement of the wedging member superiorly/inferiorly to engage the spinous process, with the flexible tie (50) attached to the hook portion (21) on the wedging member, would result in additional tension applied on the flexible tie after the flexible tie has been attached and fitted to the body portion and the vertebra, which could stress the flexible tie and result in uneven forces on the body portion, and which could stress and damage the mechanism causing movement of the wedging member which could lead to failure and disengagement from the spinous process. It would not have been obvious in view of the cited art to modify Lee in view of Dietz and Pasquet to make the hook portion integrally formed with the wedging member in view of the above deficiencies. 
As to claim 14, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an adjustable implant comprising a body portion including a sidewall, at least one wedging member movable relative to the sidewall and including an external surface configured to engage bone; a first wing coupled to the first end of the body portion; and a second wing adjustably coupled to the body portion, such that the distance between the first wing and the second wing is adjustable by a user; and a hook portion coupled to the body portion, wherein the hook portion includes at least one bend; further comprising a movable clamp member coupled to the hook portion; wherein the first end of the movable clamp member is rotatably coupled to the hook portion, such that the distance between the second end of the hook portion and the second end of the movable clamp member may be adjusted by rotating the movable clamp member. Of particular note, although Pasquet teaches a hook portion (50, see interpretation above) and a movable clamp member (90) coupled to the hook portion (see interpretation above), and discloses that the movable clamp member is movable relative to the hook portion (¶66), the movement of a sleeve (92) that couples the movable clamp member to the hook portion results in longitudinal movement of the clamp member and does not result in rotatable movement of the clamp member, such that a distance between an end of the hook portion (e.g. a free end of 50) and an end of the movable clamp member (e.g. 93) may be adjusted by rotating the movable clamp member. Even if the movable clamp member is rotatable about the hook portion by the sleeve rotating about the hook portion, a distance between ends of the hook portion and clamp member would not change (the end of the clamp member would rotate about the hook portion in a constant radius circle). It would not have been obvious in view of the cited art to modify Lee in view of Dietz and Pasquet to make the first end of the movable clamp member rotatably coupled to the hook portion such that a distance between ends of the hook portion and the movable clamp member may be adjusted by rotating the movable clamp member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Patent No. US 7,704,281 to Pasquet et al. discloses an implant comprising a hook 134 coupled to a body portion 121, shown in FIG. 6, to engage a sacrum S1 to hold the body portion on the sacrum (col. 6 / ll. 17-30), but does not disclose at least the hook further comprising a movable clamp member. 
U.S. Patent Application Publication No. US 2008/0051906 to Malandain et al. discloses an implant body portion 24202 and a hook 24212 coupled to the body portion for engaging a spinous process (¶406), shown in FIG. 122, but does not disclose at least first and second wings also coupled to the body portion, a wedging member, or a movable clamp member. 
U.S. Patent Application Publication No. US 2009/0018586 to Butler et al. discloses a hook 140 and a movable clamp member 138 for clamping a spinal rod (¶46), shown in FIG. 8, but does not disclose at least the hook coupled to the body portion of an implant, wings coupled to the body portion, or a wedging member. 
U.S. Patent Application Publication No. US 2009/0216276 to Pasquet discloses an implant comprising a body portion 20 and a hook 72 coupled to the body portion for holding a connection bar 22 for attachment to the sacrum (¶32), shown in FIG. 4B, but does not disclose at least adjustable wings coupled to the body portion, a wedging member, or a movable clamp member. 
U.S. Patent Application Publication No. US 2009/0292314 to Mangione et al. discloses an implant comprising a hook 6,7 (¶46), shown in FIG. 1, for engaging adjacent spinous processes, but does not disclose at least the hook and first and second wings coupled to a body portion with a bull nose, a wedging member, or a movable clamp member. 
U.S. Patent Application Publication No. US 2010/0179595 to Jackson et al. discloses an implant comprising a hook (e.g. 90 in FIG. 3, 346 in FIGs. 80-82) for engaging adjacent spinous processes, but does not disclose at least the hook and first and second wings coupled to a body portion with a bull nose, a wedging member, or a movable clamp member. 
U.S. Patent Application Publication No. US 2010/0204732 to Aschmann et al. discloses an implant comprising a hook 60 coupled to a body portion 21, shown in FIG. 6, to engage adjacent spinous processes (¶45), but does not disclose at least the hook further comprising a movable clamp member. 
U.S. Patent Application Publication No. US 2010/0241167 to Taber et al. discloses an implant comprising a body portion 1002, a hook 1020,1022, and first and second wings 1004,1006 (¶80), shown in FIG. 22, but does not disclose at least a movable clamp member or a wedging member. 
U.S. Patent Application Publication No. US 2011/0144692 to Saladin et al. discloses a hook 1730-1745 coupled to a body portion of an implant (¶156), shown in FIGs. 26A-26C, to engage adjacent spinous processes, but does not disclose at least adjustable wings coupled to the body portion, a wedging member, or a movable clamp member. 
U.S. Patent Application Publication No. US 2011/0313457 to Reglos et al. discloses an implant comprising a hook 121 coupled to a body portion 110 (¶45), shown in FIG. 4, for engaging the vertebral foramen, but does not disclose at least adjustable wings coupled to the body portion, a wedging member, or a movable clamp member. 
U.S. Patent Application Publication No. US 2012/0150231 to Alamin et al. discloses a hook 2402 for engaging a sacrum (¶97), shown in FIGs, 24A-24C, but does not disclose at least the hook is coupled to a body portion of an implant also comprising first and second wings, a wedging member, or a movable clamp member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775